DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicants' arguments filed October 25, 2022 have been fully considered but they are not persuasive. 
The Applicants contend that Henkel’s item 13 is not disclosed as being “an enclosure” and that it does not “substantially enclose” the array of coils.
Henkel item 13 is a labeled as a “device”.  Thus, the skilled artisan would understand that it is one singular item.  When the user picks up the device 13, all of its pieces are included.  Henkel does not disclose that item 13 is a loose collection of components that must be individually transported.  Henkel states that “monitoring device 12 is arranged in this intermediate space” (par 24), not that each individual coil (16.n) has to be arranged in the space and in the proper honeycomb arrangement. 
Further, figure 1 shows item 13 as a solid box.  The skilled artisan would understand that to mean that there is an enclosure.  If there wasn’t an enclosure, the internal components (coils 16.n) could be contacted.  This could cause them to malfunction, including physical breaks and electrical short circuits.  The skilled artisan would have understood that electronics are enclosed/encased – to protect the circuitry from dust, water, damage, etc. and to protect the user from potential shock or electrocution.
Furthermore, the Examiner adds that the term “substantially” means that any enclosure need not be complete (100%).  The claims and specification do not provide any explanation for how much deviation from completely enclosing the enclosure is to be (99%, 95%, 70%, etc.).  For whatever value of enclosure Henkel’s device 13 provides to the coils, it is “substantially” enclosing them.
Thus, the individual coils (16.n) of the array are “enclosed” within the monitoring device (13), as claimed.  
Dibben is relied on as a secondary reference only for its teaching of how to use electrical parameters of the sensing coil to detect a foreign object.  The structure of the mat and its separate coil array is already taught by Henkel.  This structural feature is not required to also be taught by Dibben (Remarks, page 8).  Secondary references are not required to teach every limitation for which the primary reference is cited.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Similarly with Kesler (Remarks, page 8), the “shortcomings” of a secondary reference are irrelevant – as these features are already taught by the primary reference (Henkel).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-19, 23, 25 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Henkel (US 2018/0366985) in view of Dibben (US 2012/0175967).
With respect to claim 1, Henkel discloses a device (fig 1-2, item 13; par 24-25) in a wireless power transfer system, the device comprising: 
an injection unit (not shown) configured to generate a first AC power signal (obvious that if the coils of 13 can be driven, they are done so with an AC power signal; see also fig 2 and par 25 which indicates the energization of the coils); 
an array of coils (see fig 2, the array is item 15, the individual coils are items 16.n) operatively coupled to the injection unit and configured to generate a first electromagnetic field via at least a first coil of the array of coils using the first AC power signal; and 
a mat (13) substantially enclosing at least the array of coils, wherein the mat is configured to be placed on a power transmission sub-system (11) such that the array of coils is positioned within a second electromagnetic field associate with a primary coil of the power transmission sub-system (see fig 1 and par 24; “monitoring device 13 [] preferably lies on the transmitting coils 11”);
a detection unit (not shown; see par 6-7, 10) operatively coupled to the array of coils and configured to detect a foreign object.
Henkel discloses that foreign object detectors are known.  The known detectors apply a pulsed excitation to sampling coils and observe the resulting signal decay (par 7).  Henkel’s improvement keeps the sensing functionality the same, but changes the structure of the sensing array.  In the improved sensing array, Henkel obviously includes an AC power source (injection unit) to create the AC signal that excites the sensor coils.  Henkel obvious also includes a detection unit to determine if a foreign object is present or not.  
Henkel’s improvement places the sensor coils in a “mat” that is physically placed on top of an existing transmitter system.  Henkel’s sensor coils (16.n) are enclosed within the mat, because they are all part of the same “device” (par 24).  They all move together.  Henkel does not disclose that the user must move each individual coil when the monitoring device 13 is placed above the transmitter. 
Henkel discloses the foreign object is detected by observing the excitation pulse decay, but does not expressly disclose measuring an electrical parameter across the first coil and detecting the foreign object based on the change of that parameter.
Dibben discloses a device (fig 7-9, 15, 21; par 17, 138-167, 183-187, 201-204) in a wireless power transfer system, the device comprising: 
an injection unit (104) configured to generate a first AC power signal (output of 104); 
an array of coils (12n) operatively coupled to the injection unit and configured to generate a first electromagnetic field via a first coil of the array of coils using the first AC power signal; and 
a detection unit (116) operatively coupled to the array of coils (via 114) and configured to:
measure a parameter of at least the first AC power signal across the first coil (fig 6, item 114; fig 15, items 312, 114; par 150, 166-167, 185-186); and 
detect a foreign object within the first electromagnetic field based on a change in the parameter (par 17, 151, 161-163, 165, 185-186).  
Dibben discloses a foreign object detector.  The Dibben detection system injects an AC signal onto a coil array and measures DC and AC parameters.  Dibben discloses that a power transfer mode is paused to enter into the foreign objection detection mode, during which power is “injected” (figure 8; par 160).  Then Dibben measures and detects a change in the AC parameters across the first coil to indicate the presence of a foreign object.  
Figure 15 is disclosed as being equivalent to figure 6 (see par 183) – this figure discloses additional AC parameters are measured. Thus, citations to figure 15 are not a modification of figure 6.  Dibben figure 21 discloses a coil array.  The specification indicates that the functionality of this figure is the same as that of figure 6 (par 203).  Thus, citations to figure 6 are proper and not a modification. 
Henkel and Dibben are analogous because they are from the same field of endeavor, namely wireless power systems with foreign object detectors.  At the time of the earliest priority date of the application, it would have been obvious to one skilled in the art to modify Henkel to include the detection unit, as taught by Dibben.  The motivation for doing so would have been to fill in the gaps missing in the Henkel disclosure. Henkel refers to known detection units (to monitor pulse decay), but does not get into detail to explain what it is.  Thus the skilled artisan would look to Dibben to understand what type of detection unit is acceptable for accurately detecting the presence of a foreign object.
Alternatively, the motivation to modify Henkel is the application of a known technique to a known device ready for improvements to yield predictable results.  MPEP §2143(D).
With respect to claim 2, Dibben discloses the parameter of the first AC power signal comprises at least one member of a group consisting of current, a voltage, power, and a phase angle between the voltage and the current of the first AC power signal (par 161).22 324088-1  
With respect to claim 3, Dibben discloses the detection unit comprises a sensing sub-unit (110, 112, 312 and/or 114) electrically coupled to the injection unit and configured to measure the parameter of at least first AC power signal.  The use of “at least” infers that the DC power signal (deleted from the claims) may still be considered as one of the measured parameters. 
With respect to claim 4, Dibben discloses the detection unit further comprises a processor (116) electrically coupled to the sensing sub-unit (see fig 21) and configured to: 
compare the measured parameter to a baseline value to determine the change in the parameter (par 17, 151, 161-163, 165, 185-186); and 
generate a control signal (par 125, first sentence) indicating the foreign object is detected when the change in the parameter is greater than a threshold value (par 17, 151, 161-163, 165, 185-186).
Dibben discloses the comparison to a threshold in paragraph 167.  Is noted that this limitation would also be obvious, as Dibben explicitly discloses being able to distinguish between the presence and absence of a foreign object.  This is evidence of a threshold by which the measured parameter is compared to detect the status of the transmission system. 
Dibben discloses that a foreign object detection results in a transmitter shutdown.  The manner by which the comparison functionality notifies the rest of the transmitter that it is time to shut down is interpreted as the generation of a control signal.  Without a generated control signal, the comparison mechanism would have no manner by which to share its results. 
With respect to claim 5, Dibben discloses the detection unit further comprises a communication sub-unit (to send the signal disclosed in the first sentence of par 25) operatively coupled to the processor and configured to transmit the control signal to cause the cease transmission of wireless power to a power reception sub-system (not claimed) when the detection unit detects the foreign objection (par 25, first sentence). 
Dibben discloses that the system enters a shutdown mode when a foreign object is detected.  The signal that causes this mode change is interpreted as the “control signal” and the structural component that sends it is interpreted as the “communication sub-unit”.  The communication sub-unit is only defined by what it sends (taught by Dibben) and not by any structural features of the unit itself. 
With respect to claim 7, Henkel discloses coils in the array of coils are arranged to form at least one of a square pattern, a hexagonal pattern (par 24 “honeycomb arrangement”), one or more layered structures, and wherein coils are coupled to one another in series, parallel, or a combination thereof (par 24; see below)
First, there are only two ways to connect electrical component (series or parallel).  The phrase “series, parallel, or a combination thereof” includes all known types of possible connections.  It is unclear how this limitation is further limiting. Regardless of what would be disclosed by Henkel, it is obviously one of the only types of electrical connections (series or parallel).
Second, Henkel discloses that coils are individually energized (par 24).  This indicates that they are in parallel. 
Third, the parallel connection is also taught by Dibben, as discussed below in the art rejection of claim 8.
With respect to claim 8, Dibben discloses each of the array of coils (12n) is individually coupled to the injection unit (see fig 21).  The coils are connected in parallel, thereby making “each” of them individually coupled to the inverter.
With respect to claim 9, Dibben discloses a plurality of switches (fig 26, item SW-n), wherein each of the switches is coupled to the injection unit and a corresponding coil of the array of coils (see figure).  
With respect to claim 10, Dibben discloses the detection unit (116) is electrically coupled to the plurality of switches and configured to activate each of the switches to transmit the first AC power signal from the injection unit to the corresponding coil of the array of coils (par 207-208).  Dibben discloses the switches are individually actuated.  Whatever mechanism controls them to open/close is interpreted as part of the “detection unit”.
With respect to claim 11, Dibben discloses the detection unit is configured to select and drive one or more coils of the array of coils for transmitting the first AC power signal by activating a corresponding switch of the plurality of switches (par 207-208), and wherein the one or more coils are selected to24324088-1 concurrently generate the first electromagnetic field corresponding to the first AC power signal (inherent – when an AC signal is applied to these coils, they will inherently generate an electromagnetic field to interact with, and be affected by, a foreign object).  
With respect to claim 12, Dibben discloses the detection unit is configured to activate each of the switches in a predefined order to select and drive a corresponding coil of the array of coils in a cyclic manner (par 207, last sentence).  The phrase “so that only the appropriate coils are activated” is interpreted as both a predefined order (which ever order is “appropriate” for the user) and cyclic.  Dibben does not disclose that the coils can only be activated once and then the system stops working.  The skilled artisan would have understood that the appropriate pattern of activated coils would repeat after one cycle is completed. This repeat could be immediate, after a delay, or after the next power-on cycle.  Any of these anticipates “cyclic”. 
With respect to claims 13-18, Henkel and Dibben combine to disclose the apparatus necessary for completing the recited method steps (see also Dibben figure 5), as discussed above in the art rejections of claims 1-5, 9 and 11.  Claims 13-14 correspond to claims 1-2, respectively.  Claim 15 repeats the limitations of both claims 3-4. Claim 16-18 correspond to claims 5, 9 and 11, respectively. The references are analogous, as discussed above. 
With respect to claim 19, Henkel and Dibben combine to disclose that their components “form a foreign object detection sub-system”.  Henkel (as modified by Dibben) further discloses:
the power transmission sub-system (11) is sperate from the foreign object detection sub-system (13);
a power drive unit (obviously part of 11) configured to generate a second AC power signal different from the first AC power signal (items 11 and 13 are not electrically connected – they obviously have separate power sources);
the primary coil [is] operatively coupled to the power drive unit and configured to transmit the second AC power signal to a power reception sub-system, wherein the primary coil generates the second electromagnetic field (obvious; a coil generates a magnetic field when AC current passes through it); and
a control unit operatively coupled to the power drive unit and configured to cause the power drive unit-to cease transmission of the second AC power signal when the foreign object is detected (Dibben par 125, first sentence – the fact that the shutdown mode is entered is evidence of a control unit that successfully receives the control signal and follows the associated command to cease wireless power transmission).
With respect to claim 23, Henkel discloses the mat is a stand-along structure (see fig 1) configured to detachably couple to the power transmission sub-system (par 24).  Henkel discloses that the mat (13) is physically separate from, and preferably lies on, the transmitter (11).  
With respect to claim 25, Henkel discloses the mat is configured to conform to a shape covering a surface area of the power transmission sub-system (see fig 1).
With respect to claim 27, Henkel does not disclose that the user is required to perform any modifications to prepare the system for the mat (13).  Thus, the Henkel mat is “configured for use with a plug-and-play structure of the power transmission sub-system”. 
Claims 24 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Henkel in view of Dibben and Kesler (US 2016/0087687).
Henkel discloses the mat (13), but does not expressly disclose its physical and electrical properties.  Kesler discloses a mat for a vehicle-based wireless power transfer system is made of rubber (par 771).  Thus, Kesler discloses a mat that is thermally conductive and electrically insulating (claim 24) and flexible (claim 26).
The Examiner notes that “thermally conductive” is subjective and does not include any basis for comparison.  Even materials that are designed to prevent heat transfer sill provide some thermal conductivity (like an oven mitt).  Whatever value of heat that the Kesler rubber mat provides is interpreted as being enough to qualify it as “thermally conductive”.
Rubber is known to be electrically insulating and flexible. 
Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Henkel in view of Dibben, Kesler and Lensbouer (US 2018/0230324).
The combination discloses the thermally conductive and electrically insulating material, but does not expressly disclose a wear resistant filler.  Lensbouer discloses a floor coating that includes fillers that are wear resistant, wherein the fillers are selected from the group consisting of aluminum oxide (par 21, 47), aluminum nitride, beryllium oxide, boron nitride, graphene oxide, silicone carbide, and silicon nitride.
The combination and Lensbouer are analogous because they are from the same field of endeavor, namely floor coverings.  At the time of the earliest priority date of the application, it would have been obvious to one skilled in the art to modify the combination’s mat to include aluminum oxide, as taught by Lensbouer.  The motivation for doing so would have been to reduce the wear of the mat that would occur through use.  The combination’s mat is to be used under a vehicle (see Henkel).  Thus, the skilled artisan would recognize that the Henkel vehicle may drive on the mat (on purpose or accidentally).  By knowing about the wear-resistant material disclosed by Lensbouer, the skilled artisan would have been motivated to make the combination to improve the durability of the combination’s mat.  This would make it last longer in the field and improve the user’s experience. 
Conclusion
Applicants' amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADI AMRANY whose telephone number is (571)272-0415. The examiner can normally be reached Monday - Friday, 8am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 5712722800 x36. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADI AMRANY/           Primary Examiner, Art Unit 2836